Citation Nr: 1112797	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO.

In February 2010, the Veteran was notified of the time and place of a Board hearing he requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to report, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A veteran who is permanently and totally disabled by reason of non-service-connected disabilities not the result of his or her own willful misconduct, or who is 65 years of age or older, is entitled to receive pension benefits if the veteran served in the active military, naval, or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than period of war.  See 38 U.S.C.A. §§ 1513, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.15, 3.16, 3.17 (2010); Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  (Provided, however, that the veteran must also satisfy certain maximum net worth and annual income requirements.  38 U.S.C.A. §§ 1503, 1522 (West 2002 & Supp. 2010); 38 C.F.R. § 3.23, 3.274 (2010).)  The term "period of war" is currently defined to include the period beginning August 2, 1990, and extending through the date (yet) to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i) (2010).

A veteran is considered to be permanently and totally disabled if he or she is: (1) a patient in a nursing home for long-term care because of a disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.340, 3.342, 4.15, 4.17 (2010).

To determine whether a veteran qualifies as permanently and totally disabled under the "average person" test (outlined in (4), above), inquiry must be directed to whether the veteran suffers the permanent loss of use of both hands or both feet, or of one hand and one foot, or of the sight of both eyes, or has become permanently helpless or permanently bedridden.  If so, he or she will be considered permanently and totally disabled for pension purposes.  38 C.F.R. § 4.15 (2010).  

If a veteran does not suffer from any of the disabilities specifically recognized as permanently and totally disabling in 38 C.F.R. § 4.15, inquiry must be directed to a second arm of the "average person" test; specifically, whether the veteran suffers from disability that would warrant a combined 100 percent rating under VA's Schedule for Rating Disabilities.  See, e.g., Talley v. Derwinski, 2 Vet. App. 282 (1992); 38 C.F.R. § 4.25 (2010).  In making that determination, the veteran's disability(ies) must be reviewed and separately evaluated under the appropriate diagnostic code(s).  Roberts v. Derwinski, 2 Vet. App. 387 (1992).

If a veteran does not suffer from disability warranting a combined 100 percent rating, he may still qualify for pension if the evidence establishes that he is unable to secure and follow a substantially gainful occupation by reason of disability (the so-called "subjective" test).  38 C.F.R. § 4.17 (2010).  In general, if there is only one disability, it must be ratable at 60 percent or more, and if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17 (2010).  Provided, however, that even if a veteran's disability ratings fail to meet these percentage standards, a permanent and total disability rating for pension purposes may nevertheless be granted, in an exceptional case, on an extra-schedular basis, if he or she is found to be unemployable by reason of his or her disabilities, age, occupational background, and other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2010).

Whether a veteran suffers from disability warranting a combined 100 percent rating under the Rating Schedule, or is found to be individually employable due to disability, it must be established, further, that the 100 percent (total) disability and/or inability to secure and follow a substantially gainful occupation is permanent.  Permanence of total disability will be taken to exist when total disability is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b) (2010).  In general, congenital, developmental, hereditary, or familial conditions, as well as disabilities that require indefinite periods of hospitalization, are considered permanent.  38 C.F.R. § 3.342(b) (2010).

For veterans under 40 years of age, permanence requires a finding that the end result of treatment and adjustment to residual handicaps (rehabilitation) will be permanent disability of the required degree precluding more than marginal employment.  38 C.F.R. § 3.342(b)(3) (2010).  Severe diseases and injuries, including multiple fractures or the amputation of a single extremity, should not be taken to establish permanent and total disability in such a veteran until it is shown that the veteran, after treatment and convalescence, has been unable to secure or follow employment because of the disability and through no fault of his or her own.  Id.

In the present case, the evidence shows that the Veteran served on active duty from August 1995 to July 1997.  That entire period of service-totaling 1 year, 11 months, and 22 days-falls within a period of war, as set out at 38 C.F.R. § 3.2(i).  Accordingly, the Veteran satisfies the service requirement for basic pension eligibility.

With respect to the permanent and total disability requirement, the Veteran does not presently contend, and the available evidence does not reflect, that the Veteran has permanent loss of use of both hands or both feet, or of one hand and one foot, or of the sight of both eyes; that he has become permanently helpless or bedridden; that he is a patient in a nursing home for long-term care because of a disability; or that he has been found disabled by the Social Security Administration.  Thus, as noted above, his entitlement to pension turns on two questions: (1) whether he suffers from disability that would warrant a permanent, combined 100 percent evaluation under the Rating Schedule, and (2) whether he has been rendered permanently unable to secure and follow a substantially gainful occupation by reason of disability.

The Board has carefully reviewed the claims file and finds that the record has not been sufficiently developed for appellate consideration.  The claims file does not contain records of the Veteran's reported treatment at the Nebraska State Penitentiary (NSP) during the period from April 2006 to February 2008; at the Community Corrections Center in Lincoln during the period from February 2004 to November 2004, and in February 2008; or at "BMH" (presumably, Bryan Memorial Hospital).  Nor does it contain records of the Veteran's reported treatment for a seizure disorder at the VA Medical Center (VAMC) in Omaha, or the records of CT (computed tomography) scans and electroencephalograms (EEGs) reportedly performed sometime after 2005.  The RO has not considered the disabling effects of hypertension and GERD (gastroesophageal reflux disease); has not assigned percentage disability ratings to each of the Veteran's identified disabilities (to include low back, seizure, and bipolar disorders); and has not obtained a medical opinion with respect to the permanence of the Veteran's disabilities, or their combined impact on his ability to secure and follow a substantially gainful occupation.  In addition, the Veteran's representative has asserted, in effect, that the Veteran's low back disability has increased in severity since the time of the last VA examination.  See, e.g., 38 C.F.R. § 3.327(a) (2010) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).  A remand is required.  38 C.F.R. § 19.9 (2010).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from the Nebraska State Penitentiary (for the period from April 2006 to February 2008); the Community Corrections Center in Lincoln (for the period from February 2004 to November 2004, and in February 2008); from "BMH"; and for the records any CT scans, EEGs, and MRIs performed after 2005.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Take action to ensure that all relevant records of the Veteran's reported treatment for a seizure disorder at the VAMC in Omaha, Nebraska are associated with the claims file, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA Outpatient Clinics in Lincoln and Grand Island, Nebraska since September 22, 2009, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a general medical examination for purposes of evaluating the current severity of his hypertension, GERD, and low back, psychiatric, and seizure disorders.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should fully describe the disabling effects of each of the Veteran's disorders, consistent with the criteria in the Rating Schedule, and provide an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran's combined disabilities render him unable to secure and follow a substantially gainful occupation, taking into account his age, occupational background, and other related factors?

b.  If it is at least as likely as not that the Veteran's combined disabilities render him unable to secure and follow a substantially gainful occupation, is it at least as likely as not that his inability to secure and follow a substantially gainful occupation is permanent?

If specialty examinations and/or consultations with other examiners is/are deemed necessary in order to provide the information requested, that should be accomplished.  A complete rationale should be provided for all opinions.

5.  Thereafter, take adjudicatory action on the claim here in question.  In so doing, the Veteran's disabilities (including hypertension, GERD, and low back, psychiatric, and seizure disorders, and any other disabilities hereafter identified) must be reviewed and separately evaluated under the appropriate diagnostic codes.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC should contain, among other things, a citation to, and summary of, the diagnostic criteria used to evaluate each of the Veteran's disabilities.
 
After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

